Citation Nr: 1545465	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-00 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from August 1950 to July 1973.  He served in Vietnam from December 1969 to December 1970.  He died in October 2011.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by a Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The Appellant's claim is now under the jurisdiction of the Regional Office (RO) in Nashville, Tennessee.

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Appellant's claim. 

The Appellant presents several theories of entitlement pertaining to her claim seeking service connection for the cause of the Veteran's death.  She asserts either that the Veteran's death was caused by metastatic cancer and that his lungs were "fully involved with the cancer" and service connection is warranted because lung cancer is a disease subject to presumptive service connection associated with exposure to certain herbicide exposure.  

A VA Disability Benefits Questionnaire medical opinion was obtained in May 2012.  The reviewing physician noted that the Veteran's death certificate showed that the Veteran died in October 2011, and that the reported cause of death was "metastatic cancer, primary unknown."  He observed that the Veteran suffered from renal cancer that led to a radical nephrectomy in January 2010.  In August 2010 there was no recurrence of the cancer.  The physician further observed that in August 2011 new nodules on the lungs were found to be present.  Further treatment records reportedly showed that the Veteran' lung cancer metastasized to his liver.

The examiner was asked to provide an opinion as to whether it was as likely as not that the Veteran's lung cancer metastasized from his renal cancer, or was the lung cancer separate and distinct from the renal cancer.  Also, he was asked to opine to the question of whether the Veteran's lung cancer caused or contributed to his death.

In answering the questions, the examiner commented that it appeared that the Veteran presented with additional symptoms as he had undergone a previous nephrectomy for papillary cell carcinoma of the kidney a few years prior to his death.  The Veteran's most recent tests were reported to show pulmonary and liver lesions, and a liver biopsy showing evidence of the kidney being the origin.  Therefore, the examiner opined, the Veteran's liver and pulmonary lesions were likely metastatic from his kidney cancer and "NOT" primary lesions.  He added that the lung cancer "appears" to have metastasized from the Veteran's renal cancer, and that the lung cancer was "NOT" a separate and distinct disease from his renal cancer, but rather a metastatic disease.  The reviewing physician concluded that the metastatic disease from the Veteran's kidney cancer (lung and liver disease) caused his death.

The Appellant argues that the liver biopsy provided evidence that the kidney was the origin of the liver lesions, but the examiner did not explain how a liver biopsy could explain the origins of the pulmonary lesions.  She further asserts that while kidney cancer was not on the list of diseases presumed to result from AO exposure, service connection on a direct basis remained a viable alternative theory of entitlement.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Appellant added that VA had failed to obtain an opinion that addressed this asserted nexus.  The Appellant also referred to provided named studies which addressed the possible association between AO exposure and the development of kidney cancer.

Finally, the Appellant pointed out that the physician commented that it "appears" the Veteran's lung cancer metastasized from his renal cancer.  It was suggested that this was equivocal and vague language.  She also took exception with the rationale provided by the reviewing physician concerning the question of whether the Veteran's lung cancer was a separate and distinct disease as opposed to whether it had metastasized from his cancer of the kidney.  To this, it was observed that the death certificate had essentially noted that the primary source of the cancer was "unknown."  

Here, an additional opinion should be obtained to address whether the Veteran's lung cancer did, or did not, metastasize from his renal cancer and whether the Veteran's cause of death may be related to service on a direct basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee, at 1043.   

Accordingly, the case is REMANDED for the following action:
 
1.  Forward the record to the VA physician who completed the May 2012 DBQ report, or if he is not available, to an appropriate VA medical examiner for a medical opinion on the cause of the Veteran's death.  The VA examiner is requested to review all pertinent records associated with the claims file, including the service treatment records and post-service medical records.  The examiner should render an opinion on the following questions:

(a)  What was/were the primary/immediate cause(s) of the Veteran's death?

(b)  What were the contributing conditions leading to the primary/immediate cause(s) of the Veteran's death?

(c)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's lung cancer or renal/kidney cancer, or any other cause of death, may be found to have been causally or etiologically related to any incident of active duty service, to include his presumed exposure to Agent Orange while in Vietnam?  Address the January 2014 reference to AFHS 2000: An Epidemiologic Investigation of Health Effects in Air Force Personnel Following Exposure to Herbicides.  1997 Follow-up Examination and Results Reston, VA. 
[Veterans and Agent Orange page 341].

(d)  Is it at least as likely as not that the Veteran's lung cancer is a separate and distinct disease apart from his renal/kidney cancer?  Comment on the significance of the liver biopsy confirming the evidence of the kidney being the origin of the liver and pulmonary nodules.  

A complete and detailed rationale should be given for all opinions and conclusions expressed, with a discussion of the facts and medical principles involved in forming the basis of any opinion. 

2.  Then readjudicate the Appellant's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Appellant and her attorney an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




